JOHN R. BROWN, Chief Judge
(dissenting):
I join in Judge Morgan’s fine dissent. I have reservations about part I but these are not decisive of this case.
I emphasize that I believe federal, not state, law controls. This is an area in which there is a need for that consistency which can only be provided by uniform national standards — -a consistency, in short, which requires the application of federal construction of federal contracts. Like Judge Morgan, however, I believe that federal law not only does not preclude the plaintiffs below from recovering as third party beneficiaries but that federal law compels this result.
To assert that Congress, in enacting 49 U.S.C.A. § 1718(4), meant for contracts between the FAA and airports to benefit that countless multitude of taxpayers and landlocked citizens and to exclude those of the flying public — including peripatetic Judges whose airborne safety is central to them — is to say Congress was incongruous. Who else but the flying public — with or without life tenure (which after all lasts for this life only) — were they thinking of? The proof of the pudding, as this record indicates, is that the Federal Government, disturbed about the presence of garbage fed fowls, sought and obtained from the District Court an injunction against the continuance of this menace. In what name was this remedy invoked — in the name of the safety of the air traveling public. If the Government could, should, and did protect them from this hazard to their very temporal existence, how in the name of legalese can we conclude that the contract did not mean that fliers — or unfortunately, their successors, assigns, widows and orphans — while protected in a general sense, were not to be entitled to the only redress an aggrieved survivor has for such a contractual dereliction?